375 F.2d 1012
ROOFIRE ALARM COMPANY, Plaintiff,v.UNDERWRITERS' LABORATORIES, INC., Defendant.
No. 14060.
United States Court of Appeals Sixth Circuit.
October 11, 1966.

John A. Chambliss, Chattanooga, Tenn., for appellant.
Miller, Martin, Hitching, Tipton & Lenihan, by Jere T. Tipton, Chattanooga, Tenn., for appellee.
Certiorari denied, 86 S.Ct. 863.
Before O'SULLIVAN, PHILLIPS and EDWARDS, Circuit Judges.

ORDER.

1
This cause having come on to be heard upon a pleading of the above named plaintiff entitled "Motion To Be Relieved Of Final Judgment," the brief in support thereof, and the brief of defendant in opposition thereto, and upon due consideration,


2
It is ordered that said motion may be, and it is, hereby denied.